Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 2 is allowable over the prior art of record because the prior art of record does not teach or suggest: “by the toner container being attached to the attaching unit in a state that the movable member is in the first position, the movable member engages with the container shutter, and then moves with the container shutter from the first position to the second position by an urging force of the urging member, the container shutter being in the closed position when the movable member is in the first position, the container shutter being in the open position when the movable member is in the second position” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
September 11, 2022